Citation Nr: 1140167	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  10-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a dental condition, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969 and from April 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Reno, Nevada.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for PTSD.  The Veteran contends that he currently has PTSD due to a boiler explosion in service and due to "body bag duty" while in service.

The Veteran submitted a statement of his daughter at a hearing before the undersigned Veterans Law Judge in March 2011.  In this statement the Veteran's daughter discusses the Veteran's psychiatric condition during her lifetime.  The Veteran declined to submit a waiver of consideration by the agency of original jurisdiction (AOJ).  As a result of the foregoing, the Board cannot consider the additional evidence without first remanding the case for initial consideration by the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 20.1304 (2011).

At the hearing before the undersigned Veterans Law Judge, the Veteran's representative reported that the Veteran was treated for a shoulder burn in September 1968.  The Veteran reported that the shoulder burn was caused by the steam that escaped when the boiler exploded on the U.S.S. Arlington.

Review of the claims file reveals that a request was sent to the National Archives and Records Administration (NARA) in an attempt to verify the Veteran's reports of a boiler explosion.  In August 2010 NARA indicated that a review of the Deck Logs of the U.S.S. Arlington for June 1969 did not reveal any indication of a boiler explosion or injury to the crew as a result of any explosion.  There is no indication that the Deck Logs for the month of September 1968 were reviewed.

In a statement received in December 2009 the Veteran reported that he volunteered to help with "body bag duty."  He indicated that his job was to unload the bags from a landforce to the boats and then the boats to the ships.  He further reported that he was assigned to guard the body bags.  He stated that the "body bag duty" was assigned while he was aboard the U.S.S. Arlington around the month of November 1968.  There is no indication in the claims file that any attempt has been made to verify the Veteran's stressor. 

Based upon this new information, the Board finds that additional attempts must be made to verify the Veteran's stressors.

The Veteran also seeks entitlement to service connection for a dental disorder that he contends is secondary to his PTSD.  Since the Veteran's claim of entitlement to service connection for a dental disorder is claimed to be secondary to his PTSD the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of service connection for a dental disorder until the issue of entitlement to service connection for PTSD is resolved.  Id.

Since the claims file is being returned it should be updated to include VA treatment records dated since September 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Summarize the Veteran's stressor events, including the reported boiler explosion in September 1968 and "body bag duty" in November 1968, and formulate a request to NARA that describes those events and asks that NARA search deck logs for an appropriately short period of time for any information related to such stressors or reasonably similar events.  In determining the period of time, the AMC must consider the dates the Veteran was on board the U.S.S. Arlington and the prior requests and responses from NARA. 

3.  All requests and responses, positive and negative, with respect to the above should be associated with the claims file. 

4.  After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include a VA medical examination if determined to be necessary, the Veteran's service connection claims should be readjudicated, to include all evidence received since the September 2010 supplemental statement of the case.  If the claims remain denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


